Citation Nr: 0012313	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
February 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claims of entitlement 
to service connection for a left shoulder disability and a 
cervical spine disability.  A notice of disagreement was 
received in April 1997.  A statement of the case was issued 
in May 1997.  A substantive appeal was received from the 
veteran in September 1997 (after an extension to file the 
substantive appeal was granted).  A hearing was held before a 
member of the Board in Washington, D.C. in July 1998.  In 
October 1998, the Board remanded these matters to the RO for 
further development.  

The veteran was informed, via a letter dated in March 24, 
2000, that the Board member who conducted the July 1998 
hearing was no longer employed by the Board.  She was 
informed that she had the right to another hearing but that 
if she did not respond within 30 days of the letter, the 
Board would assume that she did not want such a hearing.  To 
date, the veteran has not responded, and the Board will 
proceed with a decision on these matters on the basis of the 
current record.


FINDINGS OF FACT

1.  The weight of the evidence demonstrates that the 
veteran's left shoulder disability is not related to her 
period of military service.

2.  The weight of the evidence demonstrates that the 
veteran's cervical spine disability is not related to her 
period of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1999).

2.  The criteria for service connection for a cervical spine 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend, in substance, 
that service connection is warranted for left shoulder and 
cervical spine disabilities that were incurred in an 
automobile accident in service.  The veteran's claims are 
"well grounded," meaning that they are at least 
"plausible...or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board also finds that evidence pertinent to these claims 
has been fully developed and the "duty to assist" has been 
satisfied.  Murphy 1 Vet. App. at 81.

In this regard, it is noted that in November 1999, the Board 
sent this matter out for a Veteran's Health Administration 
(VHA) opinion with respect to the veteran's claims.  
Previously, in October 1998, the Board remanded this matter 
because there was additional, and possibly relevant, evidence 
available that had not been associated with the claims 
folder.  The Board notes that some of this evidence was 
located and associated with the record, while some could not 
be located.  This latter potential evidence includes records 
from a Dr. James Bosely, who apparently related to the 
veteran that while he did treat her in the past, he could not 
remember the nature of the treatment, did not have any 
records of treatment, and would not write a letter (see the 
statement received from the veteran in February 1999).  Other 
evidence that could not be gathered includes evidence from R. 
Neil Williams, D. C. (a chiropractor), who could not locate 
any records of treatment (the specifics are noted below).  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  For certain chronic 
diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Additionally, the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be granted under 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

A review of the veteran's service medical records reveals 
that she was involved in an automobile accident on April 28, 
1978, when her automobile was struck by another automobile 
from behind.  She presented at the Naval Regional Medical 
Center (NRMC) in San Francisco, California complaining of 
pain in the back center of her head.  Neurosensory and motor 
examinations were intact.  An X-ray of the cervical spine did 
not reveal any fracture.  Physical examination revealed 
muscle spasms in the neck and shoulder.  The veteran was 
administered medication and was placed on sick call.

On May 1, 1978, the veteran presented with severe neck, upper 
back, and lower back spasms, and indicated that she wanted to 
discontinue taking Tylenol 3 due to its strong affect.  Rest 
and heat treatments were recommended.  In a record dated May 
3, 1978, the examiner noted that the veteran had suffered a 
whiplash type of injury to her neck.  Physical examination 
revealed that neck movements were painful, and there was no 
tingling or numbness in her extremities.  The impression was 
muscular spasm, and the veteran was referred to physical 
therapy.  During a therapy session that same day, the veteran 
was noted to have pain in her mid-cervical spine and across 
her shoulder blades and into the left deltoid area.  The 
veteran did not exhibit tingling, but all motions of the 
spine were decreased due to pain.  She was wearing a soft 
cervical collar. 

The veteran was again seen the next day and tolerated range 
of motion exercises well.  On May 8, 1978, the veteran 
reported to treatment again.  She indicated that she was 
feeling much better, but had aching pain across the shoulder 
blades with increasing pain in the whole upper back with 
strenuous activity.  There were no complaints of pain in the 
neck or soreness anywhere upon strengthening exercises.  
Physical examination revealed full range of motion of the 
shoulders and the neck, but the veteran continued to wear a 
soft collar.  On May 9, 1978, the veteran stated that she no 
longer had continuous aching pain.  She reported that she 
only had pain with quick or strenuous movements and across 
the scapula, arm, and neck.  The veteran was not wearing a 
cervical collar.

On May 10, 1978, the veteran was treated for complaints of 
pain in the left shoulder and back.  Physical examination 
revealed that straight leg raising was regular, deep tendon 
reflexes were equal, and pain to touch was equal on both 
sides.  Movements of the left shoulder were painful, but not 
restricted.  The veteran exhibited full range of motion.  
There was some local tenderness over the back. On May 12, 
1978, the veteran reported that she was having severe pain.  
On May 16, 1978, the veteran reported having pain in the 
cervical and upper back areas.  She indicated that she had no 
noted relief from pain medication, and related that the pain 
was located more in the back and shoulders than in the neck.  
The examiner indicated that the veteran had normal range of 
motion of the cervical spine and shoulder.  

On June 12, 1978, the veteran was treated at the orthopedic 
clinic, at which time she reported intermittent pain that was 
aggravated by lifting.  There were no changes with Valsalva 
and no lateral radiation.  The examiner noted that the 
veteran did not have a history of back or neck pain.  
Physical examination revealed that the veteran moved easily 
and had full range of motion of the neck.  Point tenderness 
was noted above T4-5 on both sides with no radiation 
laterally.  There were no muscle spasms.  The veteran's chest 
expansion was within normal limits and there were no sensory 
changes over the dorsal area.  The thoracic spine was 
unremarkable.  The impression was thoracic pain syndrome.  
The examiner recommended pain medication and anticipated that 
there would be gradual resolution of symptoms over the next 
three to six months.

A June 16, 1978 examination revealed slight limitation of 
motion of the neck.  On the report of medical history filled 
out in conjunction with the December 1995 separation 
examination the veteran reported muscle pain in the back.  
Physical examination was negative for any disability of the 
spine and/or shoulder.

Post-service medical evidence of record reflects that the 
veteran was examined at the Memorial Hospital and Medical 
Center of Cumberland, Inc. (Cumberland) in January 1991 for 
carpal tunnel syndrome, during which examination of the 
paraspinal cervical muscles revealed no abnormalities.  In 
October 1991, the veteran was admitted to Cumberland 
following an automobile accident.  She presented with 
complaints of low back and left leg pain.  Among other 
things, X-rays of the cervical spine were taken, and revealed 
that bony structures appeared to be intact and normally 
aligned, and that disc spaces and prevertebral soft tissues 
appeared normal.  The impression listed was a normal lateral 
cervical spine evaluating completely only the first six 
vertebra.  A complete cervical spine series was suggested.  

Views of all seven vertebra taken that same day revealed a 
reversal of normal cervical lordosis, probably related to 
underlying muscle spasm, and it was noted that flexion and 
extension views might be of interest.  Such views revealed 
that there was no evidence of instability of the bony 
structures, that no fractures were demonstrated, and that the 
soft tissues were normal.

In January 1992, the veteran was again seen at Cumberland, 
with complaints of left hip pain, and it was noted that she 
had been in an automobile accident where the vehicle flipped 
over multiple times.  X-rays taken revealed reverse cervical 
lordosis, probably related to underlying muscle spasm, and 
that flexion and extension views of the cervical spine were 
normal.  

Records from Westvaco Family Medical Center (Westvaco) 
reflect that the veteran presented in January 1995 
complaining of severe pain in her left shoulder and that she 
was unable to move the shoulder.  She was diagnosed with 
bursitis.

A computerized tomography (CT) scan was conducted at Sacred 
Heart Hospital (Sacred Heart) in May 1995.  The examination 
revealed minimal posterior spondylosis at the C5-6 level with 
no evidence of disc herniation.  The areas of the neural 
foramina were unremarkable, and the remainder of the cervical 
canal was entirely unremarkable.  The cervical spine cord was 
also found to be within normal limits, and the paraspinal 
soft tissues were unremarkable.  

In October 1995 the veteran presented at Westvaco with 
complaints of left shoulder pain.  Objective findings 
included a limited range of motion on abduction and point 
tenderness anteriorly in the deltoid.  The trapezius muscle 
was tight, and pulse was normal.  The veteran was again 
assessed with bursitis of the left shoulder, and range of 
motion exercises were recommended.  

A VA orthopedic examination was accomplished in December 
1995, the report of which notes the inservice motor vehicle 
accident and that the veteran currently complained of pain 
and stiffness in the left shoulder and arm with limited range 
of motion of the left shoulder joint.  She noted that she had 
had two severe attacks of shoulder pain and stiffness in the 
past year.  Examination of the shoulder showed no swelling, 
deformity, or atrophy of the shoulder joint, in addition to a 
painless range of left shoulder joint motion with forward 
elevation from 0 to 180 degrees, abduction 0 to 170 degrees, 
90 degrees internal rotation, and 90 degrees external 
rotation.  There was tenderness over the left shoulder and 
the muscles of the left upper arm.  X-rays of the shoulder 
were normal, the veteran was diagnosed with residuals of 
trauma to the left shoulder with limitation of range of 
motion and abduction of the shoulder joint. 

A VA spine examination was also accomplished in December 
1995, the report of which notes that the veteran complained 
of neck and shoulder pain, aggravated by cold weather, and 
low back pain.  Examination of the cervical spine revealed no 
postural abnormalities or fixed deformities, and that 
musculature of the neck was normal.  A painless range of 
cervical spine motion was noted, with flexion to 40 degrees, 
backward extension 40 degrees, lateral flexion 20 degrees 
bilaterally, and rotation 20 degrees bilaterally.  X-rays of 
the cervical spine revealed minimal degenerative changes.  
The diagnosis was residuals of trauma to the cervical spine 
with degenerative changes.  

In an April 1997 letter, Mr. Williams (the chiropractor) 
notes that he and his son treated the veteran for two years 
starting in August 1981, and that her chief complaint was low 
back pain and cervical spine pain which extended bilaterally 
to her shoulders.  Mr. Williams pointed out that he leased 
his clinic to another chiropractor in 1991 for a short time 
and that records were missing after he left.  

A hearing was held at the Board in July 1998, during which 
the veteran recounted the April 1978 accident, noting that 
she was initially treated for four to five hours at Guam 
Memorial Hospital and then transferred to her base.  She 
testified that she began treatment with Mr. Williams and his 
son in the early 1980s, and was treated by Dr. James Bosely 
for 10 years until 1993, but that he doesn't have her records 
as they have disappeared.  She and her spouse indicated that 
Dr. Bosely related the veteran's cervical spine and left 
shoulder disabilities to service.  The veteran also noted 
that she occasionally wears a cervical collar, and that she 
did not injure her neck or left shoulder in 1991 when she was 
involved in an automobile accident.   

In a December 1998 letter, Mr. Williams noted that his son 
reported to him that he did not have a file on the veteran.  
He again noted that he and his son treated the veteran for 
two years starting in August 1981 and that he longer had 
records regarding this treatment.  

Finally, when this case came before the Board in November 
1999 it was sent out for a VHA opinion.  The question asked 
was the following: "Are the veteran's left shoulder and 
cervical spine disabilities as likely as not due to any 
injuries sustained in the automobile accident during service 
[?]"  The expert was asked to review the entire record prior 
to rendering an opinion.

In December 1999, a response was received from a VA medical 
specialist.  She stated that she reviewed the file, including 
the service medical records and records of the October 1991 
accident, and that, essentially, based on her review, there 
was no connection between service and current complaints 
regarding the left shoulder and cervical spine.  The expert 
noted that the veteran had complaints of neck and scapular 
pain in service, but no shoulder pain complaints per se, that 
there were no neurologic findings, and cervical X-rays were 
normal.  She noted that the veteran did not have cervical 
spine symptoms in a 1991 work-up for migraine headaches and 
had no neurological findings at the time.

Following review of the entire record, the Board finds that, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left 
shoulder disability and cervical spine disability.  
Initially, the Board notes that the veteran's service medical 
records do not support a finding that she had a chronic left 
shoulder or cervical spine disability in service.  Although 
the veteran clearly sustained muscle injuries during the 
April 1978 automobile accident, and was treated for 
complaints of pain associated with the cervical spine, left 
shoulder area, and back for more than a month subsequent to 
the accident, the service medical records also indicate that 
the veteran's symptoms ultimately resolved prior to her 
separation from service.   

Further, although the veteran now asserts that she 
experienced continuing cervical spine and left shoulder 
symptoms since service (accepted as credible only for the 
purpose of establishing the claim as well grounded), the 
medical evidence does not substantiate those assertions.  In 
this regard, the Board notes that the earliest, relevant, 
post-service medical evidence of record is dated in January 
1991, at which time the veteran was seen and treated for 
carpal tunnel syndrome and examination of the paraspinal 
cervical muscles revealed no abnormalities.  The Board notes 
that while Mr. Williams indicated that the veteran received 
chiropractic treatment from he and his son in August 1981, to 
include for complaints of cervical pain extending to the 
shoulders, records of this treatment could not be located.  
As well, and also noted above, records from Dr. Bosely, who 
allegedly treated the veteran for 10 years until 1993, could 
not be located.  The most recent evidence actually 
demonstrating medical diagnoses of left shoulder and cervical 
spine disabilities are the records from Cumberland dated in 
October 1991 (showing a reverse cervical lordosis probably 
due to underlying muscle spasm) and the January 1995 record 
from Westvaco (showing a diagnosis of left shoulder 
bursitis).

Finally, there is no persuasive medical evidence establishing 
a medical relationship between any current left shoulder 
disability or cervical spine disability and the veteran's 
periods of active service.  The Board does note that during 
the most recent VA examinations (December 1995), the veteran 
gave a history of the April 1978 accident, and the examiner 
diagnosed "residuals of trauma" to the left shoulder and 
cervical spine.  The examiner did not specifically identify 
the trauma as the in-service accident.  However, even 
assuming, arguendo, that the examiner was referring to in-
service trauma (for purposes of well grounding the claim), no 
explanation for the opinion was provided, and there is no 
indication that he reviewed any evidence of record 
(particularly, the veteran's service medical records) prior 
to rendering his diagnoses.

On the contrary, the VA medical expert, who reviewed the 
entire claims folder, provided an opinion to the effect that 
the current left shoulder and cervical spine symptoms were 
not related to the April 1978 automobile accident.  She 
explained the basis for her opinion.  Hence, the Board finds 
this opinion more persuasive on the nexus question. 

Furthermore, the lay evidence of record does not provide 
probative evidence on the question of whether any current 
cervical spine or left shoulder disability is related to any 
incident of service, to include the April 1978 automobile 
accident therein.  There is no question that the veteran is 
competent to testify that she felt she had continuous 
complaints of left shoulder or cervical spine pain or other 
symptoms since service.  However, she is a lay person, not 
shown to possess the medical training and expertise to 
competent render a medical opinion.  Hence, any assertion by 
her that her current disabilities are related to the in-
service accident or to service in general, without supporting 
medical evidence, do not constitute competent medical 
evidence of the required nexus, and have no probative value.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Likewise, the veteran's and her husband's assertions 
that Dr. Bosely related the veteran's cervical spine and left 
shoulder disabilities to service are not probative of the 
nexus question.  See Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).  

In light of the above, the Board finds that weight of the 
evidence establishes that any current cervical spine and left 
shoulder disabilities are not related to service; hence, the 
claims must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 



ORDER

Service connection for a left shoulder disability is denied.

Service connection for a cervical spine disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

